DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-18 are pending in the case. Claims 1, 6, and 7 are an independent claims.

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority under Japanese applications JP2021-040064 filed 03/12/2021 and JP2021-183856 filed 11/11/2021.

Claim Objections
Claim 6 is objected to because of the following informality:
Claim 6 recites “an information processing apparatus executes, comprising” in lines 1-2 of the claim. The claim should recite an object, like “operations”, after “executes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US 8498864 B1).

	Regarding claim 1, Liang teaches a character input device (computing device 400 of FIG. 4A and Col. 11, lines 18-28) comprising:
a processor configured with a program to perform operations comprising (processor 406 of FIG. 4A and Col. 12, lines 9-22):
operation as a candidate retrieval unit configured to retrieve conversion candidates for an input character string that is input (block 106 of FIG. 1, FIG. 2B, Col. 5, lines 50-61, and Col. 9, lines 42-61: conversion candidates/candidate texts 212A-C, for an input character string that is input as seen in at least input box 204, are retrieved; Col. 6, lines 28-54: for example, the conversion candidates are retrieved by using a dictionary that includes words or phrases best matching the portion of the text/input character string); and
operation as a sequence determination unit configured to determine a sequence of the conversion candidates (blocks 108-110 of FIG. 1, Col. 7, lines 13-35, and Col. 8, lines 50-53: a likelihood is determined for each conversion candidate; FIG. 2B and Col. 9, line 47 to Col. 10, line 10: conversion candidates are ranked based on their respective likelihoods. In turn, a sequence is determined by the ranking of the conversion candidates. For example, candidate text 212B is ranked second and, accordingly, appears second in a sequence of conversion candidates. In other words, a sequence of the conversion candidates in which candidate text 212B appears second is determined; For another example, see FIG. 2C and Col. 10, lines 6-22: candidate text 212B changes to first rank and, accordingly, appears first in an updated sequence, indicating it has the highest likelihood of predicting the text; Supplementary details about displaying candidate texts according to their rankings can be seen in Col. 9, lines 8-41 and FIG. 2A),
wherein operation as the sequence determination unit dynamically changes a parameter used to determine the sequence of the conversion candidates (FIGS. 2B-C and Col. 9, line 62 to Col. 10, line 22: a parameter, such as the ranking of the candidate texts, used to determine the sequence is dynamically changed as a result of (1) receiving more typed characters at the computing device or (2) receiving updated candidate texts from a server based on the portion of the text and voice input).

	Regarding claim 3, Liang further teaches the character input device according to claim 1, wherein the operations further comprise operation as a communication unit configured to transmit and receive the input character string (block 102 and Col. 4, lines 30-38: input character string is received through an input device coupled to the computing device/character input device; Col. 9, lines 44-47: computing device is configured to provide/transmit the portion of the text/input character string to the server) and the conversion candidates (block 106 of FIG. 1, FIG. 2B, Col. 5, lines 50-61, and Col. 9, lines 42-61: conversion candidates/candidate texts 212A-C, for an input character string that is input as seen in at least input box 204, are retrieved/received. They may be received via a dictionary as supported in Col. 6, lines 28-54; block 110 of FIG. 1 and Col. 9, lines 25-28 and FIG. 2B: the conversion candidates are displayed, or transmitted, to the user).

	Regarding claim 6, the claim recites character input method in which an information processing apparatus (Liang, computing device 400 of FIG. 4A and Col. 11, lines 18-28) executes [operations], comprising of limitations corresponding to the character input device of claim 1 and is, therefore, rejected on the same premise.

	Regarding claim 7, the claim recites a non-transitory computer-readable storage medium storing a character input program, which when read and executed, causes an information processing device (FIG. 5 and Col. 13, line 65 to Col. 14, 30: computer-readable medium 503 stores program instructions 502/character input program, which when read and executed, causes a computing/information processing device to perform operations) to perform operations comprising limitations corresponding to the character input device of claim 1 and is, therefore, rejected on the same premise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 8498864 B1), in view of Kim et al. (US 2014/0055381 A1).

Regarding claim 2, Liang teaches the character input device according to claim 1. Liang does not explicitly teach wherein the parameter is a random number generated in response to the input of the input character string.
Kim teaches wherein the parameter is a random number generated in response to the input of the input character string ([0146]: “the sequence of entered character words may be changed by the random number generator connected to a word string scrambling processing unit, and the arrangement of the sequence of words of a character string may be changed depending on the alignment sequence of the random number generator.” In response to the user inputting a character string, a random number is generated and used as a parameter to arrange the sequence of words).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parameter, used to determine the sequence of the conversion candidates and dynamically changes, of Liang by incorporating the teachings of Kim and have the parameter be a random number generated in response to the input of the input character string. Doing so would preclude manual randomization of a sequence of conversion candidates. In addition, this would encourage the user to review other conversion candidates that, although not necessarily “likely” candidates (as the conversion candidates are ordered based on ranking which is based on likelihood in Liang), could nevertheless be useful. In turn, this could help prevent the user from potentially sifting through a larger number of conversion candidates in cases when the desired conversion candidate is not particularly likely, such as a technical or specialized term. Due to the random number generated, the unlikely conversion candidate may be located earlier in the sequence than using the particular parameter of Liang.

	Regarding claim 8, Liang in view of Kim teaches the character input device according to claim 2. Liang further teaches wherein the operations further comprise operation as a communication unit configured to transmit and receive the input character string (block 102 and Col. 4, lines 30-38: input character string is received through an input device coupled to the computing device/character input device; Col. 9, lines 44-47: computing device is configured to provide/transmit the portion of the text/input character string to the server) and the conversion candidates (block 106 of FIG. 1, FIG. 2B, Col. 5, lines 50-61, and Col. 9, lines 42-61: conversion candidates/candidate texts 212A-C, for an input character string that is input as seen in at least input box 204, are retrieved/received. They may be received via a dictionary as supported in Col. 6, lines 28-54; block 110 of FIG. 1 and Col. 9, lines 25-28 and FIG. 2B: the conversion candidates are displayed, or transmitted, to the user).
operation as a communication unit configured to transmit and receive the input character string and the conversion candidates.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 8498864 B1), in view of Tashiro et al. (US 2016/0335904 A1).

	Regarding claim 4, Liang teaches the character input device according to claim 1. Liang does not explicitly teach wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates.
	Tashiro teaches wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates (FIGS. 13-14 and [0093-0098]: for example, as part of grading, no score is given for the answer selected in question area 80b for “USB” because the user did not select the correct answer, or conversion candidate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang by incorporating the teachings of Tashiro and have wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates. Doing so would help inform the user of when a conversion candidate is proper (when correct) or improper (when incorrect) in a context in which a specific conversion candidate is required. This would help the user better understand the context or meaning of at least one conversion candidate and encourage the user to use the at least one conversion candidate appropriately in the future.

Regarding claim 10, Liang teaches the character input device according to claim 3. Liang does not explicitly wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates.
Tashiro teaches wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates (FIGS. 13-14 and [0093-0098]: for example, as part of grading, no score is given for the answer selected in question area 80b for “USB” because the user did not select the correct answer, or conversion candidate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang by incorporating the teachings of Tashiro and have wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates. Doing so would help inform the user of when a conversion candidate is proper (when correct) or improper (when incorrect) in a context in which a specific conversion candidate is required. This would help the user better understand the context or meaning of at least one conversion candidate and encourage the user to use the at least one conversion candidate appropriately in the future.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 8498864 B1), in view of Di et al. (US 2005/0264584 A1).

Regarding claim 5, Liang teaches the character input device according to claim 1. Liang does not explicitly teach wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight.
	Di teaches wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight (steps S41, S42, S44, S45, and S43 of FIG. 4 and [0026-0029]: a weight is calculated in accordance with a type of the conversion candidates. In this example, a calculated weight is in accordance with Chinese characters. The sequence of C is determined reflecting the calculated weight. In this example, the weighting values of C7 and C9 increase by 1, resulting in the adjustment of the sequence to C1, C2, C3, C4, C5, C7, C6, C9, C8, and C10, wherein Cx denotes choices of Chinese characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang by incorporating the teachings of Tashiro and have wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight. Doing so would utilize “the data structure with a weighting value for each Chinese character so that during the input process, the usage frequency of each character is recorded” and allow the character input device “to be ‘smarter’ to attune to the user's personal needs and style” (Di, [0030]). In this way, conversion candidates deemed more relevant to the user, as indicated by a calculated weight, may be dynamically made more prominent by appearing earlier in the sequence of the conversion candidates.

Regarding claim 13, Liang teaches the character input device according to claim 3. Liang does not explicitly teach wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight.
	Di teaches wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight (steps S41, S42, S44, S45, and S43 of FIG. 4 and [0026-0029]: a weight is calculated in accordance with a type of the conversion candidates. In this example, a calculated weight is in accordance with Chinese characters. The sequence of C is determined reflecting the calculated weight. In this example, the weighting values of C7 and C9 increase by 1, resulting in the adjustment of the sequence to C1, C2, C3, C4, C5, C7, C6, C9, C8, and C10, wherein Cx denotes choices of Chinese characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang by incorporating the teachings of Tashiro and have wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight. Doing so would utilize “the data structure with a weighting value for each Chinese character so that during the input process, the usage frequency of each character is recorded” and allow the character input device “to be ‘smarter’ to attune to the user's personal needs and style” (Di, [0030]). In this way, conversion candidates deemed more relevant to the user, as indicated by a calculated weight, may be dynamically made more prominent by appearing earlier in the sequence of the conversion candidates.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 8498864 B1), in view of Kim et al. (US 2014/0055381 A1), and in view of Tashiro et al. (US 2016/0335904 A1).

Regarding claim 9, Liang in view of Kim teaches the character input device according to claim 2. Liang in view of Kim does not explicitly teach wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates.
Tashiro teaches wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates (FIGS. 13-14 and [0093-0098]: for example, as part of grading, no score is given for the answer selected in question area 80b for “USB” because the user did not select the correct answer, or conversion candidate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang in view of Kim by incorporating the teachings of Tashiro and have wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates. Doing so would help inform the user of when a conversion candidate is proper (when correct) or improper (when incorrect) in a context in which a specific conversion candidate is required. This would help the user better understand the context or meaning of at least one conversion candidate and encourage the user to use the at least one conversion candidate appropriately in the future.

Regarding claim 11, Liang in view of Kim teaches the character input device according to claim 8. Liang in view of Kim does not explicitly teach wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates.
Tashiro teaches wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates (FIGS. 13-14 and [0093-0098]: for example, as part of grading, no score is given for the answer selected in question area 80b for “USB” because the user did not select the correct answer, or conversion candidate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang in view of Kim by incorporating the teachings of Tashiro and have wherein the operations further comprise operation as a grading unit configured to grade an answer selected from the conversion candidates. Doing so would help inform the user of when a conversion candidate is proper (when correct) or improper (when incorrect) in a context in which a specific conversion candidate is required. This would help the user better understand the context or meaning of at least one conversion candidate and encourage the user to use the at least one conversion candidate appropriately in the future.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 8498864 B1), in view of Kim et al. (US 2014/0055381 A1), and in view of Di et al. (US 2005/0264584 A1).

Regarding claim 12, Liang in view of Kim teaches the character input device according to claim 2. Liang in view of Kim does not explicitly teach wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight.
	Di teaches wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight (steps S41, S42, S44, S45, and S43 of FIG. 4 and [0026-0029]: a weight is calculated in accordance with a type of the conversion candidates. In this example, a calculated weight is in accordance with Chinese characters. The sequence of C is determined reflecting the calculated weight. In this example, the weighting values of C7 and C9 increase by 1, resulting in the adjustment of the sequence to C1, C2, C3, C4, C5, C7, C6, C9, C8, and C10, wherein Cx denotes choices of Chinese characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang in view of Kim by incorporating the teachings of Di and have wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight. Doing so would utilize “the data structure with a weighting value for each Chinese character so that during the input process, the usage frequency of each character is recorded” and allow the character input device “to be ‘smarter’ to attune to the user's personal needs and style” (Di, [0030]). In this way, conversion candidates deemed more relevant to the user, as indicated by a calculated weight, may be dynamically made more prominent by appearing earlier in the sequence of the conversion candidates.

Regarding claim 15, Liang in view of Kim teaches the character input device according to claim 8. Liang in view of Kim does not explicitly teach wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight.
Di teaches wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight (steps S41, S42, S44, S45, and S43 of FIG. 4 and [0026-0029]: a weight is calculated in accordance with a type of the conversion candidates. In this example, a calculated weight is in accordance with Chinese characters. The sequence of C is determined reflecting the calculated weight. In this example, the weighting values of C7 and C9 increase by 1, resulting in the adjustment of the sequence to C1, C2, C3, C4, C5, C7, C6, C9, C8, and C10, wherein Cx denotes choices of Chinese characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang in view of Kim by incorporating the teachings of Di and have wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight. Doing so would utilize “the data structure with a weighting value for each Chinese character so that during the input process, the usage frequency of each character is recorded” and allow the character input device “to be ‘smarter’ to attune to the user's personal needs and style” (Di, [0030]). In this way, conversion candidates deemed more relevant to the user, as indicated by a calculated weight, may be dynamically made more prominent by appearing earlier in the sequence of the conversion candidates.

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 8498864 B1), in view of Tashiro et al. (US 2016/0335904 A1), and in view of Di et al. (US 2005/0264584 A1).

Regarding claim 14, Liang in view of Tashiro teaches the character input device according to claim 4. Liang in view of Tashiro does not explicitly teach wherein operation as the sequence determination unit calculates a weight 15 in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight.
Di teaches wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight (steps S41, S42, S44, S45, and S43 of FIG. 4 and [0026-0029]: a weight is calculated in accordance with a type of the conversion candidates. In this example, a calculated weight is in accordance with Chinese characters. The sequence of C is determined reflecting the calculated weight. In this example, the weighting values of C7 and C9 increase by 1, resulting in the adjustment of the sequence to C1, C2, C3, C4, C5, C7, C6, C9, C8, and C10, wherein Cx denotes choices of Chinese characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang in view of Tashiro by incorporating the teachings of Di and have wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight. Doing so would utilize “the data structure with a weighting value for each Chinese character so that during the input process, the usage frequency of each character is recorded” and allow the character input device “to be ‘smarter’ to attune to the user's personal needs and style” (Di, [0030]). In this way, conversion candidates deemed more relevant to the user, as indicated by a calculated weight, may be dynamically made more prominent by appearing earlier in the sequence of the conversion candidates.

Regarding claim 17, Liang in view of Tashiro teaches the character input device according to claim 10. Liang in view of Tashiro does not explicitly teach wherein operation as the sequence determination unit calculates a weight 15 in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight.
Di teaches wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight (steps S41, S42, S44, S45, and S43 of FIG. 4 and [0026-0029]: a weight is calculated in accordance with a type of the conversion candidates. In this example, a calculated weight is in accordance with Chinese characters. The sequence of C is determined reflecting the calculated weight. In this example, the weighting values of C7 and C9 increase by 1, resulting in the adjustment of the sequence to C1, C2, C3, C4, C5, C7, C6, C9, C8, and C10, wherein Cx denotes choices of Chinese characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang in view of Tashiro by incorporating the teachings of Di and have wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight. Doing so would utilize “the data structure with a weighting value for each Chinese character so that during the input process, the usage frequency of each character is recorded” and allow the character input device “to be ‘smarter’ to attune to the user's personal needs and style” (Di, [0030]). In this way, conversion candidates deemed more relevant to the user, as indicated by a calculated weight, may be dynamically made more prominent by appearing earlier in the sequence of the conversion candidates.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 8498864 B1), in view of Kim et al. (US 2014/0055381 A1), in view of Tashiro et al. (US 2016/0335904 A1), and in view of Di et al. (US 2005/0264584 A1).

Regarding claim 16, Liang in view of Kim and in view of Tashiro teaches the character input device according to claim 9. Liang in view of Kim and in view of Tashiro does not explicitly teach wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight.
Di teaches wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight (steps S41, S42, S44, S45, and S43 of FIG. 4 and [0026-0029]: a weight is calculated in accordance with a type of the conversion candidates. In this example, a calculated weight is in accordance with Chinese characters. The sequence of C is determined reflecting the calculated weight. In this example, the weighting values of C7 and C9 increase by 1, resulting in the adjustment of the sequence to C1, C2, C3, C4, C5, C7, C6, C9, C8, and C10, wherein Cx denotes choices of Chinese characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang in view of Kim and in view of Tashiro by incorporating the teachings of Di and have wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight. Doing so would utilize “the data structure with a weighting value for each Chinese character so that during the input process, the usage frequency of each character is recorded” and allow the character input device “to be ‘smarter’ to attune to the user's personal needs and style” (Di, [0030]). In this way, conversion candidates deemed more relevant to the user, as indicated by a calculated weight, may be dynamically made more prominent by appearing earlier in the sequence of the conversion candidates.

Regarding claim 18, Liang in view of Kim and in view of Tashiro teaches the character input device according to claim 11. Liang in view of Kim and in view of Tashiro does not explicitly teach wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight.
Di teaches wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight (steps S41, S42, S44, S45, and S43 of FIG. 4 and [0026-0029]: a weight is calculated in accordance with a type of the conversion candidates. In this example, a calculated weight is in accordance with Chinese characters. The sequence of C is determined reflecting the calculated weight. In this example, the weighting values of C7 and C9 increase by 1, resulting in the adjustment of the sequence to C1, C2, C3, C4, C5, C7, C6, C9, C8, and C10, wherein Cx denotes choices of Chinese characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang in view of Kim and in view of Tashiro by incorporating the teachings of Di and have wherein operation as the sequence determination unit calculates a weight in accordance with a type of the conversion candidates and determines the sequence of the conversion candidates while reflecting the weight. Doing so would utilize “the data structure with a weighting value for each Chinese character so that during the input process, the usage frequency of each character is recorded” and allow the character input device “to be ‘smarter’ to attune to the user's personal needs and style” (Di, [0030]). In this way, conversion candidates deemed more relevant to the user, as indicated by a calculated weight, may be dynamically made more prominent by appearing earlier in the sequence of the conversion candidates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 9471566 B1: typing an input text string and accordingly updating candidate output text.
US 7717712 B2: monitoring a language learning student’s text input and providing a menu of linguistic choices with at least one linguistically correct choice
US 2019/0250815 A1: converting kana characters to kanji characters by using a conversion key and allowing the user to select from a list of kanji candidates.
US 2018/0277005 A1: using RNG to randomize the order of answer choices for test questions.
US 2005/0169527 A1: dynamically updating candidates in an auto-correcting region as user inputs characters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY NGUYEN/Examiner, Art Unit 2171